Citation Nr: 9909200	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for fracture of the 
right wrist with traumatic arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1956 to 
September 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent evaluation for fracture of the right wrist with 
traumatic arthritis.  


REMAND

The Board remanded this claim in March 1998.  The requested 
development. to the extent possible, was accomplished.  After 
careful review of the evidence of record, the Board finds 
that the case must again be remanded.

In the March 1999 informal hearing presentation, the 
appellant's representative stated that the case should be 
remanded for full application of DeLuca v Brown, 8 Vet. 
App. 202 (1995).  In addition, the appellant has contended 
that the clinical findings in the August 1996 examination 
report are not accurate.

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (hereinafter "the 
Court") held that the rule against pyramiding of benefits 
(38 C.F.R. § 4.14 (1997)) "does not forbid consideration of 
a higher rating based on a greater limitation of motion due 
to pain on use including flare-ups."  See also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  In addition, the 
Court stated that 38 C.F.R. §§ 4.40, 4.45 apply to evaluating 
injuries of the joints and that an examination should 
consider both whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time and also "the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination."  DeLuca, 8 Vet. App. 
at 207.

The VA examinations conducted in August 1996 and April 1998 
do not report the appellant's range of motion of his right 
wrist.  This is essential especially since the appellant is 
service connected for traumatic arthritis as part of the 
right wrist disability.

On remand, the appellant's service-connected fracture of the 
right wrist with traumatic arthritis should be examined to 
assess the degree of limitation of function due to pain, 
weakened movement, excess fatigability, more motion than 
normal, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(1998).

The Board regrets the delay that this remand will cause but 
finds that in fairness to the appellant, another examination 
should be conducted.  Accordingly, the case is hereby 
REMANDED to the RO for the following action:

1  The RO should schedule the appellant 
for a VA examination to determine the 
severity of the appellant's service-
connected fracture of the right wrist 
with traumatic arthritis.  The examiner 
should review the claims file prior to 
the examination.  The examination report 
should include specific measurements of 
factors in degrees.  If no limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the right wrist in degrees.  At 
what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the wrist.  Please also report passive 
range of motion in degrees.  At what 
ranges of motion does pain limit 
function?  Please state whether the 
appellant's right wrist is ankylosed, and 
if so, whether it is at a favorable angle 
or an unfavorable angle.  Grade the 
strength of the right wrist.  Is there 
weakness?  State yes or no and set forth 
your findings.  Is there excess 
fatigability?  State yes or no and set 
forth your findings.  Is there 
incoordination?  State yes or no and set 
forth your findings.  The examiner should 
answer each of the above questions in 
detail and should state upon what 
evidence he/she bases the opinions.  If a 
finding is normal, that fact must be 
affirmatively noted in the report.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


